DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on December 24, 2019
Claims 1-20 are under examination.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (USP: 2021/0084582), in view of Li et al. (USP: 2019/0110293). 

As per Claim 1 Li teaches a network service device, comprising: 
a storage module (Paragraph 0085 The UPF is responsible for processing and forwarding a packet.), storing a ultra-reliable low-latency communication (URLLC)-compliant message, wherein the URLLC-compliant message indicates that the network service device has a capability of URLLC (Paragraph 0097-099, 0196 The UPF processes and forwards, based on a packet forwarding policy specified a UPF that perform function optimization for a service type supported by the network slice are usually deployed. The network slice instance may be a complete end-to-end network that includes a specific network capability. An URLLC slice may be used for processing in a high-reliability and low-latency communication scenario);
 a communication module (Paragraph 0094-0096 the UPF paths of correlated PDU sessions may be connected through direct connections between the jointly selected UPF(s)); and 
a processing module (Paragraph 0084 The session management network element may be a session management function (SMF) in 5G), coupled to the storage module and the communication module (Paragraph 0091, 0097  an SMF and a UPF that perform function optimization for a service type supported by the network slice (For example, network slices of an ultra-reliable and low latency communications (URLLC) type are grouped into one group, network slices), wherein the processing module receives a connection establish request message from a session management device through the communication module and establishes a session according to the connection establish request message (Paragraph 0114, 0115 the network slice is used to describe a quantity of terminals that successfully establish a signaling connection to the network slice. A terminal that successfully establishes a signaling connection to the network slice may be a terminal that is successfully registered with the AMF.  sessions that have been established in the network slice may be a quantity of PDU session connections that have been successfully established in an SMF ), and the processing module provides the URLLC-compliant message to the session management device through the communication module (Paragraph 0091, 0097, 0187  an SMF and a UPF that perform function optimization for a service type supported by the network slice (For example, network slices of an ultra-reliable and low latency communications (URLLC) type are grouped into one group, network slices). 
Attach/TAU Accept message that the IMSI attach is for "SMS-only").
Li may not explicitly disclose wherein the URLLC-compliant message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


As per Claim 2 Li- Li Chong teaches the network service device as claimed in claim 1, wherein the processing module registers with an operation, administration and maintenance device through the communication module, and the processing module provides the URLLC-compliant message to the operation, administration and maintenance device through the communication module, so that the operation, administration and maintenance device transmits the URLLC-compliant message to the session management device through an NF repository function device (Paragraph 0078, 0091 A network function repository function (NRF) stores information about many network elements, for example, information about the SMF, information about the UPF, and information about the AMF. FIG. 1 includes a terminal, an access network (AN) device, a mobility management network element (which may also be referred to as a mobility management function/mobility management function entity)).
Li may not explicitly disclose wherein the URLLC-compliant message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


As per Claim 3 Li- Li Chong teaches the network service device as claimed in claim 1, wherein the processing module registers with an operation, administration and maintenance device through the communication module, the processing module further obtains a network address from the operation, administration and maintenance device, the processing module registers with an NF repository function device according to the network address, and the processing module provides the URLLC-compliant message to the NF repository function device through the communication module, so that the NF repository function device transmits the URLLC-compliant message to the session management device (Paragraph 0091 A network function repository function ( NRF) stores information about many network elements, for example, information about the SMF, information about the UPF, and information about the AMF. Network elements such as the AMF, the SMF, and the UPF in the network may be all connected to the NRF. On one hand, one network element may register its own network element information with the NRF). 
Li may not explicitly disclose wherein the URLLC-compliant message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


Li may not explicitly disclose wherein the URLLC-compliant message further indicates that the network service device has a characteristic of a hardware message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.
 

As per Claim 5 Li teaches an operation method of a network service device, comprising:
 storing a ultra-reliable low-latency communication (URLLC)-compliant message, wherein the URLLC-compliant message indicates that the network service device has a capability of URLLC(Paragraph 0097-099, 0196 The UPF processes and forwards, based on a packet forwarding policy specified a UPF that perform function optimization for a service type supported by the network slice are usually deployed. The network slice instance may be a complete end-to-end network that includes a specific network capability. An URLLC slice may be used for processing in a high-reliability and low-latency communication scenario); 
receiving a connection establish request message from a session management device and establishing a session according to connection establish request message (Paragraph 0114, 0115 the network slice is used to describe a quantity of terminals that successfully establish a signaling connection to the network slice. A terminal that successfully establishes a signaling connection to the network slice may be a terminal that is successfully registered with the AMF.  sessions that have been established in the network slice may be a quantity of PDU session connections that have been successfully established in an SMF ); and providing the URLLC-compliant message to the session management device (Paragraph 0091, 0097, 0187  an SMF and a UPF that perform function optimization for a service type supported by the network slice (For example, network slices of an ultra-reliable and low latency communications (URLLC) type are grouped into one group, network slices). 
Li may not explicitly disclose wherein the URLLC-compliant message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


As per Claim 6 Li- Li Chong teaches the operation method of the network service device as claimed in claim 5, further comprising: registering with an operation, administration and maintenance device; and providing the URLLC-compliant message to the operation, administration and maintenance device, so that the operation, administration and maintenance device transmits the URLLC-compliant message to the session management device through an NF repository function device (Paragraph 0078, 0091 A network function repository function (NRF) stores information about many network elements, for example, information about the SMF, information about the UPF, and information about the AMF. FIG. 1 includes a terminal, an access network (AN) device, a mobility management network element (which may also be referred to as a mobility management function/mobility management function entity)).
Li may not explicitly disclose wherein the URLLC-compliant message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


As per Claim 7 Li- Li Chong teaches the operation method of the network service device as claimed in claim 5, further comprising: registering with an operation, administration and maintenance device; obtaining a network address from the operation, administration and maintenance device; and registering with an NF repository function device according to the network address, and providing the URLLC-compliant message to the NF repository function (Paragraph 0091 A network function repository function ( NRF) stores information about many network elements, for example, information about the SMF, information about the UPF, and information about the AMF. Network elements such as the AMF, the SMF, and the UPF in the network may be all connected to the NRF. On one hand, one network element may register its own network element information with the NRF. ).  
Li may not explicitly disclose wherein the URLLC-compliant message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


As per Claim 8 Li- Li Chong teaches the operation method of the network service device as claimed in claim 5, Li may not explicitly disclose wherein the URLLC-compliant message further indicates that the network service device has a characteristic of a hardware message. 
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


As per Claim 9 Li teaches a session management device, comprising: 
a communication module(Paragraph 0097 The SMF is responsible for creating, modifying, or deleting a session for a terminal); and 
a processing module, coupled to the communication module (Paragraph 0078, 0097 The UPF processes and forwards, based on a packet forwarding policy specified by the SMF, a data packet exchanged between the terminal and the DN.  ), wherein the processing module is connected to a plurality of network service devices through the communication module and obtains state messages of the network service devices (Paragraph 0078 The user plane network element and the DN are connected by using an N6 interface. In addition, a plurality of user plane network elements may be connected by using an N9 interface (not shown in the figure)), at least one of the state messages of the network service devices includes an ultra-reliable low-latency communication (URLLC)-compliant message and the URLLC-compliant message indicates that a network service device has a capability of URLLC(Paragraph 0097-099, 0196 An URLLC slice may be used for processing in a high-reliability and low-latency communication scenario), and the processing module receives a service request of user equipment and selects one of the network service devices to serve the service request according to the service request and the state messages of the network service devices (Paragraph 0091 The another network element (for example, the AMF) may request a selectable network element from the NRF based on a network element type, a data network identifier, unknown region information, and the like ).
Li may not explicitly disclose wherein the URLLC-compliant message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.
 

As per Claim 10 Li- Li Chong teaches the session management device as claimed in claim 9, wherein the processing module further determines whether the service request is a delay-critical application, when the processing module determines that the service request is the delay-critical application, the processing module selects a network service device that corresponds to a state message includes the URLLC-compliant message to meet the service request, (Paragraph 0078, 0091 A network function repository function (NRF) stores information about many network elements, for example, information about the SMF, information about the UPF, and information about the AMF. FIG. 1 includes a terminal, an access network (AN) device, a mobility management network element (which may also be referred to as a mobility management function/mobility management function entity)). 
Li may not explicitly disclose wherein the URLLC-compliant message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


As per Claim 11 Li- Li Chong teaches the session management device as claimed in claim 9, wherein the processing module further determines whether one of the network service devices conforms to inclusion of the URLLC-compliant message and has a load state that is less than a predetermined value, wherein when determining that one of the network service devices conforms to the inclusion of the URLLC-compliant message and has the load state that is less than the predetermined value, the processing module selects a network service device that corresponds to the inclusion of the URLLC-compliant message and has load state that is less than the predetermined value to serve the service request, wherein when none of the network service devices conforms to the inclusion of the URLLC-compliant message and has the load state that is less than the predetermined value, the processing module determines whether the service request is a delay-critical application, wherein when determining that the service request is not the delay-critical application, the processing module selects a network service device that corresponds to a state message not comprising the URLLC-compliant message to serve the service request, wherein when determining that the service request is the delay-critical application, the processing module selects a network service device that conforms to the inclusion of the URLLC-compliant message and has a load state that is greater than or equal to the predetermined value from among the network service devices, and (Paragraph 0011, 0019, 0020, 0179 the network slice includes a predicted value of the statistical measurement indicator of the network slice, and the predicted value of the statistical measurement indicator of the network slice is used to predict evaluated resource occupancy of the network slice. to reduce signaling load on an AMF, the access network device may send request messages to AMFs in a round-robin mode, so that a request message may carry identification information of only one network slice group and S-NSSAI included in the network slice group).
Li may not explicitly disclose wherein the URLLC-compliant message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.
 

As per Claim 12 Li- Li Chong teaches the session management device as claimed in claim 9, wherein the processing module is further connected to an NF repository function device through the communication module and obtains the state messages of the network service devices provided by an operation, administration and maintenance device registered with the NF repository function device, wherein the network service devices register with and are connected to the operation, administration and maintenance device (Paragraph 0091 A network function repository function ( NRF) stores information about many network elements, for example, information about the SMF, information about the UPF, and information about the AMF. Network elements such as the AMF, the SMF, and the UPF in the network may be all connected to the NRF. On one hand, one network element may register its own network element information with the NRF. ).  

As per Claim 13 Li- Li Chong teaches the session management device as claimed in claim 9, wherein the processing module is further connected to an NF repository function device through the communication module and obtains the state messages of the network service devices, wherein the network service devices register with and are connected to the NF repository function device (Paragraph 0091 A network function repository function ( NRF) stores information about many network elements, for example, information about the SMF, information about the UPF, and information about the AMF. Network elements such as the AMF, the SMF, and the UPF in the network may be all connected to the NRF. On one hand, one network element may register its own network element information with the NRF. ).  

Li may not explicitly disclose wherein the URLLC-compliant message further indicates that the network service device has a characteristic of a hardware message. 
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


As per Claim 15 Li teaches an operation method of a session management device, comprising: 
connecting to a plurality of network service devices and obtaining state messages of the network service devices(Paragraph 0078 The user plane network element and the DN are connected by using an N6 interface. In addition, a plurality of user plane network elements may be connected by using an N9 interface (not shown in the figure)), wherein at least one of the state messages of the network service devices comprises an ultra-reliable low-latency communication (URLLC)-compliant message, and the URLLC-compliant message indicates that a network service device has a capability of URLLC;
 receiving a service request of user equipment (Paragraph 0100 a network slice for the UE based on S-NSSAI carried in a service request of the UE.); and 
selecting one of the network service devices to serve the service request according to the service request and the state messages of the network service devices (Paragraph 0084, 0086  The management plane network element is configured to configure, in the access network device, data such as single network slice selection assistance information (S-NSSAI) of a network slice that needs to be supported and a radio resource management (RRM) policy. User plane network element selection, and user plane tunnel information allocation and management). 
Li may not explicitly disclose wherein the URLLC-compliant message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


As per Claim 16 Li- Li Chong teaches the operation method of the session management device as claimed in claim 15, wherein the step of selecting one of the network service devices to serve the service request according to the service request and the state messages of the network service devices comprises: determining whether the service request is a delay-critical application; selecting a network service device that corresponds to a state message comprising the URLLC-compliant message to serve the service request when determining that the service request is the delay-critical application; and selecting a network service device that corresponds to a state message not comprising the URLLC-compliant message to serve the service request when determining that the service request is not the delay-critical application ( Paragraph 0101-0102, 0114   A terminal that successfully establishes a signaling connection to the network slice may be a terminal that is successfully registered with the AMF.  URLLC 2 Slice suitable for ultra-reliable and low latency communications mMTC 3 Slice suitable for massive Internet of Thing connections ). 
Li may not explicitly disclose wherein the URLLC-compliant message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


As per Claim 17 Li- Li Chong teaches the operation method of the session management device as claimed in claim 15, wherein the step of selecting one of the network service devices to serve the service request according to the service request and the state messages of the network service devices comprises: determining that one of the network service devices that conforms to the inclusion of the URLLC-compliant message and has a load state that is less than a predetermined value; selecting a network service device that corresponds to the inclusion of the URLLC-compliant message and has the load state that is less than the predetermined value to serve the service request when determining that the one of the network service devices conforms to the inclusion of the URLLC-compliant message and has the load state that is less than the predetermined value; determining whether the service request is a delay-critical application when none of the network service devices conforms to the inclusion of the URLLC-compliant message and has the load state that is less than the predetermined value; selecting a network service device that corresponds to a state message not comprising the URLLC-compliant message to serve the service request when determining that the service request is not the delay-critical application; selecting a network service device that conforms to the inclusion of the URLLC-compliant message and has a load state that is greater than or equal to the predetermined value from among the network service devices when determining that the service request is the delay-critical application; and controlling the network service device that conforms to the inclusion of the URLLC-compliant message and has the load state that is greater than or equal to the predetermined value to transfer a load amount to another network service device, so that the network service device that (Paragraph 0011, 0019, 0020 0179 the network slice includes a predicted value of the statistical measurement indicator of the network slice, and the predicted value of the statistical measurement indicator of the network slice is used to predict evaluated resource occupancy of the network slice. to reduce signaling load on an AMF, the access network device may send request messages to AMFs in a round-robin mode, so that a request message may carry identification information of only one network slice group and S-NSSAI included in the network slice group). 
Li may not explicitly disclose wherein the URLLC-compliant message
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


As per Claim 18 Li- Li Chong teaches the operation method of the session management device as claimed in claim 15, further comprising: connecting to an NF repository function device and obtaining the state messages of the network service devices provided by an operation, administration and maintenance device registered with the NF repository function device, wherein the network service devices register with and are connected to the operation, administration and maintenance device (Paragraph 0091 A network function repository function ( NRF) stores information about many network elements, for example, information about the SMF, information about the UPF, and information about the AMF. Network elements such as the AMF, the SMF, and the UPF in the network may be all connected to the NRF. On one hand, one network element may register its own network element information with the NRF. ).   

As per Claim 19 Li- Li Chong teaches the operation method of the session management device as claimed in claim 15, further comprising: connecting to an NF repository function device and obtaining the state messages of the network service devices, wherein the network service devices register with and are connected to the NF repository function device  (Paragraph 0091 A network function repository function ( NRF) stores information about many network elements, for example, information about the SMF, information about the UPF, and information about the AMF. Network elements such as the AMF, the SMF, and the UPF in the network may be all connected to the NRF. On one hand, one network element may register its own network element information with the NRF. ).  . 

As per Claim 20 Li- Li Chong teaches the operation method of the session management device as claimed in claim 15, Li may not explicitly disclose wherein the URLLC-compliant message further indicates that the network service device has a characteristic of a hardware message.
Li Chong discloses wherein the URLLC-compliant message (Paragraph 0054, 0064 there is a need for methods and apparatuses that allow these wireless devices to have a more robust URLLC capability. UE 302 could then use the newly freed-up resources to transmit a URLLC message directly to UE 304 on the licensed band..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include access URLLC-compliant message as taught by Li Chong for reliability, to ensure that the primary objectives for URLLC messages may be to meet reliability targets and latency targets.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Examiner, Art Unit 2468